                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION
                                   No. 4:19-CV-147-BR

JEANE GREGORY,                 )
                          Plaintiff,
                               )
                               )
       v.                      )                                      ORDER
                               )
SMALL & LOEB GCA LAW PARTNERS, )
LLC, et al.,                   )
               Defendants.     )


        This matter is before the court on the motions to dismiss of Jackson & Efting (“Efting”)

(DE # 14); GCA Law Partners LLP (“GCA”), 1 (DE # 19); and Judge M. Aaron Persky, Judge

Rise Jones Pichon, and the Superior Court of California, County of Santa Clara (“Judicial

Defendants”), 2 (DE # 26). Plaintiff, Jeane Gregory, filed responses to these motions. (DE ##

22, 34.) GCA filed a reply. (DE # 31.) Also before the court is plaintiff’s motion to amend her

complaint, (DE # 33), and her motion for summary judgment, (DE # 36), to which no responses

were filed.3 (DE # 33.) These motions are ripe for disposition.

                                            I.       BACKGROUND

        Plaintiff, proceeding pro se, filed this lawsuit on 10 October 2019 against residents or

entities “of California.” (DE # 1, at 1.) Plaintiff asserts that she is a resident of New Bern, North




1
  Although plaintiff named “Small & Loeb GCA Law Partners, LLC,” the answering party asserts the correct name
is “GCA Law Partners LLP.” (See DE # 1, at 1; DE # 20, at 1.)
2
  Although plaintiff named “Santa Clara County Superior Court,” the answering party asserts the correct name is
“Superior Court of California, County of Santa Clara.” (See DE # 1, at 1; DE # 27, at 1.)
3
  Plaintiff’s proposed amended complaint purports to add Joel A. Harris as a defendant. (DE # 33-1.) The
amendment does not appear to change the substantive nature of the complaint. Because plaintiff may have the right
to amend her complaint pursuant to Rule 15(a) of the Federal Rules of Civil Procedure, the court will consider the
amendment for purposes of the motions to dismiss.
Carolina. (Id.) Plaintiff contends the court has jurisdiction based on diversity between the

parties. (Id.)

         Plaintiff’s allegations appear to arise from the handling of her mother’s estate. (Id. at 2–

3.) She states that her mother, a resident of California, passed away in March 2009. (DE # 22, at

5.) Thereafter, plaintiff alleges J.C. Glaser and J.A. Harris, two California attorneys, hid her

mother’s will. (DE # 1, at 2.) She also alleges that Glaser was improperly named Trustee, that

he and Harris failed to make an accounting of the estate, and that the “Santa Clara County

Superior Court” bears responsibility for their actions regarding the estate. (Id.) Additionally,

she contends GCA improperly created a “New Trust” in 2017, which Judge Persky signed off on.

(DE # 1, at 2–3.) She also alleges that Judge Pichon ignored her petition in an October 2017

hearing in Santa Clara County Court. (Id. at 3.) In sum, plaintiff contends that “[t]he California

Court allowed two California attorneys to steal [her] parents’ estate!” (Id. at 4.)

                                         II.    DISCUSSION

        A. Personal Jurisdiction

        All named defendants contend the court lacks personal jurisdiction over them. (DE # 16,

at 2; DE # 20, at 2; DE # 27, at 2.) Once a defendant properly challenges personal jurisdiction,

the plaintiff bears the burden of establishing a ground for jurisdiction by a preponderance of the

evidence. Taylor v. Bettis, 976 F. Supp. 2d 721, 748 (E.D.N.C. 2013) (quoting Combs v. Baker,

886 F.2d 673, 676 (4th Cir. 1989)). “When considering a jurisdictional challenge, the court

‘must construe all relevant pleading allegations in the light most favorable to the plaintiff,

assume credibility, and draw the most favorable inferences for the existence of jurisdiction.’” Id.

(quoting Combs, 886 F.2d at 676).




                                                  2
       Personal “jurisdiction must be authorized by the long-arm statute of the forum state,

and . . . must also comport with Fourteenth Amendment due process requirements.” Christian

Sci. Bd. of Dirs. of the First Church of Christ, Scientist v. Nolan, 259 F.3d 209, 215 (4th Cir.

2001) (citation omitted). North Carolina’s long-arm statute extends jurisdiction over nonresident

defendants to the full extent permitted by the Fourteenth Amendment. Taylor, 976 F. Supp. 2d at

748 (quoting ESAB Grp., Inc. v. Centricut, Inc., 126 F.3d 617, 623 (4th Cir. 1997)). Thus, these

two requirements “collapse into a single inquiry as to whether the defendant has such ‘minimal

contacts’ with the forum state that ‘maintenance of the suit does not offend ‘traditional notions of

fair play and substantial justice.’” Christian Sci. Bd., 259 F.3d at 215 (quoting Int’l Shoe Co. v.

Washington, 326 U.S. 310 (1945)).

       Personal jurisdiction may be either general or specific. Cherry Tree Farms, LLC v.

Runyan, No. 2:16-CV-60-D, 2016 U.S. Dist. LEXIS 176501, at *6 (E.D.N.C. Dec. 21, 2016). A

court may exercise general jurisdiction over a nonresident defendant if that party “maintains

‘continuous and systematic’ contacts” with the forum state. Taylor, 976 F. Supp. 2d at 748

(citation omitted). Absent “continuous and systematic” contacts, “a court may assert [specific]

jurisdiction only if the litigation arises out of the defendant’s contacts with the form state.” Id.

(citing Helicopteros Nacionales de Colombia v. Hall, 466 U.S. 408 (1984)). In considering

whether the court has specific jurisdiction, courts consider: “(1) the extent to which the

defendant purposefully availed itself of the privilege of conducting activities in the forum state;

(2) whether the plaintiff’s claims arise out of those activities; and (3) whether the exercise of

personal jurisdiction is constitutionally reasonable.” Tire Eng’g & Distrib., LLC v. Shandong

Linglong Rubber Co., 682 F.3d 292, 302 (4th Cir. 2012) (citation omitted).




                                                  3
        1. General Jurisdiction

        Plaintiff alleges “all defendants are of California” and lists California addresses for each

of them. (DE # 1, at 1.) With this assertion, all defendants agree. According to the affidavit of

William D. Connell, a partner at GCA:

        GCA is a California limited liability partnership with its principal place of business
        in Mountain View, California. It is not and has never been registered to do business
        in North Carolina, does not have and has never had any office or physical presence
        in North Carolina, and does not own property in North Carolina. GCA has no
        agents, employees, or attorneys who reside or work in North Carolina, nor are any
        GCA attorneys licensed to practice law in North Carolina. GCA does not maintain
        and has never maintained bank accounts in North Carolina and does not pay taxes
        to North Carolina. Finally, GCA does not direct any advertising specifically
        toward, nor advertise in media specifically and primarily directed toward, North
        Carolina or its residents.

(DE # 20, at 5–6 (citing Connell Aff. (DE # 20-1).) Comparably, James Efting, the managing

partner at Efting swears that entity: “is a California general partnership”; has its principal place

of business and is registered to do business in California; “is not registered to do business in

North Carolina”; and has no physical presence, bank accounts, real estate, personal property, or

employees in North Carolina; and “directs none of its advertising towards the State of North

Carolina or its residents, specifically.” (DE # 16-1, at 1–2.) Finally, the Judicial Defendants

contend they are two retired California judges and a division of the California state court system,

all of whom were served within the State of California. (DE # 27, at 7–8.) None of the

defendants reside in, do or solicit business in, or have any meaningful connection to the State of

North Carolina. In fact, plaintiff does not allege a single instance in which any defendant had

contact with North Carolina or one of its residents. Thus, even viewing the evidence in her

favor, plaintiff has failed to establish that any defendant has the minimum contacts required to

establish general personal jurisdiction in this state.




                                                   4
       2. Specific Jurisdiction

       A court may exercise specific jurisdiction only if the cause of action arises from a

defendant’s purposeful contacts with the forum state. See World-Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 297 (1980). “In other words, there must be ‘an affiliation between the

forum and the underlying controversy, principally, [an] activity or an occurrence that takes place

in the forum [s]tate and is therefore subject to the [s]tate’s regulation.’” Bristol-Myers Squibb

Co. v. Superior Court, 137 S. Ct. 1773, 1780 (2017) (quoting Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). Here, plaintiff’s allegations relate to

“two California attorneys[’]” handling of her mother’s estate and “California will,” in

“California Court.” (DE #1, at 3–4.) Plaintiff does not allege any connection between this state

and her underlying controversy. In fact, plaintiff does not allege any connection between the

defendants and this state. Thus, her allegations fail to establish that any defendant “purposefully

availed itself of the privilege of conducting activities” in this state or that she was harmed by

such activities, both of which are required to establish specific jurisdiction. Tire Eng’g &

Distrib., 682 F.3d at 302. As such, this court does not have specific jurisdiction over any

defendant.

       This court lacks personal jurisdiction over any defendant in this case.

       B. Venue

       All named defendants also contend that venue is improper in this district. (DE # 16, at 1;

DE # 20, at 8; DE # 27, at 9.) Venue is proper in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located;
       (2) a judicial district in which a substantial part of the events or omissions giving
       rise to the claim occurred, or a substantial part of property that is the subject of the
       action is situated; or



                                                  5
       (3) if there is no district in which an action may otherwise be brought as provided
       in this section, any judicial district in which any defendant is subject to the court’s
       personal jurisdiction with respect to such action.


28 U.S.C. § 1391(b)(2011). “When venue is challenged, the court must determine whether the

case falls within one of the three categories set out in § 1391(b).” Atl. Marine Constr. Co. v.

United States Dist. Court, 571 U.S. 49, 56 (2013). “[I]f it does not, venue is improper, and the

case must be dismissed or transferred under § 1406(a).” Id.

       Here, plaintiff has failed to establish that this case falls within any of the categories set

forth in § 1391(b). First, plaintiff alleges “all defendants are of California.” (DE # 1, at 1.)

Second, as discussed above, plaintiff does not allege that any “events or omissions giving rise to

the claim occurred” in North Carolina or that any related property exists in North Carolina. See

28 U.S.C. § 1391(b)(2). Instead, as discussed above, plaintiff alleges that California attorneys

and judges took improper actions in California state court relating to her mother’s “California

Will.” (DE # 1, at 3.) Thus, because all defendants appear to be “of California,” venue of this

action would be proper in a California district in which any defendant resides or in which a

substantial part of the events occurred. See 28 U.S.C. § 1391(b)(1)-(2). Accordingly, plaintiff

cannot establish venue in this district under § 1391(b)(3). Venue is improper in the Eastern

District of North Carolina.

       When a case is filed in an improper venue, the district court “‘shall dismiss, or if it be in

the interest of justice, transfer such case to any district or division in which it could have been

brought.’” Atl. Marine Constr. Co., 571 U.S. at 55 (quoting 28 U.S.C. § 1406(a)(1996)). Here,

GCA and the Judicial Defendants urge the court to dismiss, rather than transfer, the action. (DE

# 20, at 10; DE # 27, at 9.) First, these defendants contend plaintiff had notice that suit against

them could not lie here. (See DE # 20, at 10.) Second, defendants contend transferring the case


                                                  6
would “inflict[] additional, unnecessary harm” on them. (Id.) Plaintiff does not advance any

interest in transferring the case, rather than dismissing it. Instead, plaintiff contends she is

“justified in filing in North Carolina and should have every expectation that [her] case is not

transferred to California as ten years of history shows [she] would not get a fair outcome!” (DE

# 34, at 3.)

        The instant lawsuit is the second suit filed by plaintiff in the Eastern District of North

Carolina against nonresident defendants, with no meaningful contacts in North Carolina. See

Gregory v. Whitney, No. 4:19-CV-81, 2019 U.S. Dist. LEXIS 132065 (E.D.N.C. Aug. 7, 2019).

On 7 August 2019, this court entered an order transferring plaintiff’s first lawsuit to the United

States District Court for the District of Arizona. Id. at 11 (granting defendant’s alternative

motion to transfer). In that order, the court explained that it lacked personal jurisdiction over

nonresident defendants, who had no contact with North Carolina, for events allegedly occurring

outside of North Carolina. Id. at 8–10. Two months after the entry of that order, plaintiff filed

this action. (See DE # 1.)

        Although pro se parties may be accorded some leniency, see Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)), they remain obligated

to comply with applicable rules and statutes, see Smith v. Healthcare Fin. Servs., No. 5:17-CV-

370, 2018 U.S. Dist. LEXIS 5626, at *10 (E.D.N.C. Jan. 12, 2018) (citations omitted), see also

Brody v. N.C. State Bd. of Elections, No. 3:10-CV-383, 2011 U.S. Dist. LEXIS 52520, at *11

(May 16, 2011) (“Like plaintiffs who are represented by counsel, a pro se plaintiff must still

‘allege facts sufficient to state all the elements of [the] claim.’” (citation omitted)). Thus, for

example, “[the] special consideration given to pro se plaintiffs may not apply where plaintiff has

failed ‘to adhere to readily comprehended court deadlines of which he was well-aware.’” Miller



                                                   7
v. Peters, No. 1:98-CV-00542, 2000 U.S. Dist. LEXIS 10685, at *2 n.4 (M.D.N.C. Mar. 7, 2000)

(quoting Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991)). Relevant here, the Fourth Circuit

has held that dismissal under § 1406(a) may be proper where “plaintiff’s attorney could

reasonably have foreseen that the forum in which he/she filed was improper.” Nichols v. G. D.

Searle & Co., 991 F.2d 1195 (4th Cir. 1993); cf. Proctor v. Morrissey, No. 95-1937, 1996 U.S.

App. LEXIS 25712 (4th Cir. 1996) (transferring a case pursuant to § 1406(a) where the pro se

plaintiff had a reasonable belief that defendant was a resident of Virginia, based on his Virginia

address). Although plaintiff here proceeds pro se, she has been previously advised that this court

lacks jurisdiction over nonresident defendants, with no contacts in North Carolina, and is an

improper venue for claims against such defendants. See Gregory, 2019 U.S. Dist. LEXIS

132065, at *8–10. Given this notice to plaintiff and the harm in her repeatedly filing in this

district cases over which this court has no jurisdiction, the interests of justice do not warrant

transfer. Therefore, dismissal is proper pursuant to 28 U.S.C. § 1406(a).

                                        III.    CONCLUSION

       For the reasons stated herein, Efting’s, GCA’s, and the Judicial Defendants’ motions to

dismiss, (DE ## 14, 19, 26), are GRANTED. Plaintiff’s motion to amend, (DE # 33), is

ALLOWED. This court remains an improper venue even after the amendment, thus the

amended complaint is DISMISSED. Plaintiff’s motion for summary judgment, (DE # 36), is

DENIED as moot.

       This 20 February 2020.


                                       __________________________________

                                                       W. Earl Britt
                                                       Senior U.S. District Judge



                                                  8
